Citation Nr: 1316505	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  05-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a degenerative right knee disorder with intraarticular loose bodies.  

2.  Entitlement to an evaluation in excess of 10 percent for a degenerative left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran had active service from June 1978 to May 1981, and from January 1983 to July 2002. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April and June 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a December 2007 decision, the Board denied the claims on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board.  

The Board remanded the claims on appeal in December 2010 for additional development.  At that time, the Board also remanded the issue of entitlement to a TDIU for adjudication by the RO in the first instance.  

An October 2012 rating decision denied a TDIU.  A second October 2012 rating decision granted service connection for left knee instability, evaluated as 10 percent disabling, and service connection for scar, status-post right knee arthroscopy, partial medial meniscectomy and excision loose body, evaluated as noncompensable.  The Veteran has not submitted a notice of disagreement with the denial of a TDIU or the initial evaluations.  Accordingly, this decision will not address entitlement to a TDIU, or the propriety of the evaluations of the Veteran's service-connected left knee instability and right knee scar.  

The issues on appeal are now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence demonstrates that the Veteran's right knee disability is manifest by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint; it is not manifest by limitation of flexion to 15 degrees, limitation of extension to 20 degrees, slight recurrent subluxation or lateral instability, or malunion of the tibia and fibula.

2.  The competent medical, and competent and credible lay, evidence does not demonstrate that the Veteran's degenerative left knee disorder results in limitation of flexion to 30 degrees; limitation of extension to 15 degrees; dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint; or malunion of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but not higher, for degenerative right knee disorder with intraarticular loose bodies have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2012).

2.  The criteria for an evaluation in excess of 10 percent for a degenerative left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in January 2004, VA informed the appellant of what evidence was required to substantiate his claims, and his and VA's respective duties for obtaining evidence.  Correspondence dated in December 2010 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in supplemental statements of the case dated in October 2012 and March 2013, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran failed to respond to a March 2013 VA request for names, addresses and authorizations for private treatment he mentioned during a January 2011 VA examination.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations were conducted in February 2004, June 2005, January 2011 and September 2012.  An addendum was obtained in March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  They consider all of the pertinent evidence of record, and the statements of the Veteran.  Taken together, the reports provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire histories of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's right knee degenerative changes and intraarticular loose bodies, and left knee degenerative changes, are evaluated under Diagnostic Code 5010-5260.  

Under Diagnostic Code 5010, traumatic arthritis is evaluated as degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2012). 

Under Diagnostic Code 5260, limitation of flexion of a knee to 60 degrees warrants a noncompensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation, and limitation of flexion to 30 degrees warrants a 20 percent evaluation.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  In this regard, limitation of extension of a knee to 10 degrees warrants a 10 percent evaluation, and limitation to 15 degrees warrants a 20 percent evaluation.  Diagnostic Code 5261.  

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  

In this case, as noted above, an October 2012 rating decision granted service connection for left knee instability.  As a result, this decision will address entitlement to a separate evaluation based on instability only with respect to the Veteran's right knee.  

In addition, dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  Diagnostic Code 5258.  Malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation.  A 30 percent evaluation is warranted for marked knee or ankle disability.  Diagnostic Code 5262.    

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds that the evidence supports a 20 percent evaluation for the right knee degenerative knee disorder with intraarticular loose bodies, based on dislocated semilunar cartilage under Diagnostic Code 5258.  However, the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's right knee disability.  The preponderance of the evidence is against an evaluation in excess of 10 percent for a degenerative left knee disorder.

Turning to the applicability of Diagnostic Code 5258, the February 2004 VA examination report provides that the Veteran's right knee had crepitus.  The record shows that his right knee required a meniscectomy in October 2006.  A private July 2007 MRI report provides a pertinent impression of degenerative fraying involving both menisci with most marked changes seen at the posterior horn of the medial meniscus.  The September 2012 VA examination report provides that the Veteran had a right meniscal tear with frequent episodes of joint "locking," joint pain and joint effusion.  These findings warrant a 20 percent evaluation under Diagnostic Code 5258.  

Regarding the Veteran's left knee, the June 2005 VA examination report notes that the McMurray's sign for the [left] lateral meniscus was "suggestively positive" whereas the McMurray's sign for the medial meniscus was negative.  Again, the private July 2007 MRI report provides a pertinent impression of degenerative fraying involving both menisci with most marked changes seen at the posterior horn of the medial meniscus.  

However, the September 2012 VA examination report definitively states that the Veteran had no pertinent complaints, symptoms, findings, treatment or diagnoses related to the left knee meniscus.  As a result, the preponderance of the evidence is against an increased evaluation for the left knee under Diagnostic Code 5258.

Turning to the applicability of other Diagnostic Codes, the February 2004 VA examination report indicates that the Veteran's right knee had full flexion to 140 degrees and full extension to 0 degrees.  The Veteran complained of right knee pain that ranged from 5/10 to 8/10.  He said he had no left knee pain.  On physical examination, the Veteran was able to do all activities asked of him without pain.  Drawer's, Lachman's, Apley's and McMurray's signs were negative.  He did not use any crutches, braces, canes or corrective shoes.  He denied any stiffness, swelling, heat, aspirations, injections, locking, dislocation, subluxation, or interference with daily activities.

The June 2005 VA examination report addresses the Veteran's left knee.  It notes that he reported pain and discomfort with repetitive use.  He reported flare-ups three times a week that resolved within 30-45 minutes with rest and Motrin.  He was not using a cane at the time, but did wear an Ace bandage at times and was noted as walking with a very mild but discernible limp.  Examination revealed flexion limited to 109 degrees and full extension to zero degrees.  The examiner noted that the Veteran's range of motion was not further limited by pain, fatigability or incoordination on repetitive testing.  The Veteran had no gross instability of the left knee in the medial-lateral or anterior-posterior planes.  The report notes that the Veteran had recently lost his job as a letter carrier due to his knee disability and resulting limp.

The report of the January 2011 VA examination provides that the Veteran complained of constant bilateral knee pain of 6/10.  He reported stiffness, weakness and lack of endurance.  He did not report deformity, instability, giving way, locking, effusion or episodes of dislocation or subluxation.  He reported using Motrin and Vicodin from a private physician.  The report notes that the Veteran did not report additional flare-ups and further questions of flare-ups including additional limitation of motion or functional impairment could not be answered.  The Veteran was using a cane and stated that he used a brace but was not using it that day.  

On physical examination, right knee range of motion was from zero to 90 degrees. Left knee range of motion was from zero to 60 degrees.  The examiner stated that in each case the limitation in range of motion was out of proportion to the radiological findings, more so in the case of the left knee.  There was no objective evidence of pain at rest or with range of motion.  There was no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment or drainage.  The Veteran walked with a cane and favored his right lower extremity.  There was no additional loss of joint function with repetitive use on account of pain, weakness, fatigue, lack of endurance or incoordination.  

The report of the September 2012 VA examination provides that the Veteran complained of gradual steady worsening of bilateral knee pain.  The right knee locked frequently and felt unstable with frequent giving way.  There was no locking or instability of the left knee.  The Veteran reported that flare-ups impacted the function of the knee and/or lower leg.  He could not do prolonged standing or walking, or go up or down steps without holding on to the rail.  The Veteran had to get both feet on the same step before advancing to the next step, and had to lead with his left leg.  He could not run or do any strenuous or high-impact weight-bearing activity.  He could not squat or bend his knees repetitively.  

Right knee flexion was to 80 degrees, with pain beginning at 10 degrees.  Right knee extension was to 10 degrees.  Left knee flexion was to 60 degrees, with pain beginning at 10 degrees.  Left knee extension was to 10 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The post-test range of motion results were unchanged.  The examiner specified that the Veteran did not have additional limitation in range of motion of the knee following the repetitive-use testing.  After testing, the Veteran bilaterally had less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  

Joint stability testing showed that the Veteran's right knee had normal anterior, posterior and medial-lateral stability.  The Veteran's left knee had normal anterior and posterior stability, with medial-lateral instability of 1+.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had bilateral shin splints with no current symptoms.  There was no evidence of acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing.  

The Veteran had anterior effusion of both knees, and marked crepitation of the patella bilaterally.  He ambulated with a cane, with a slow, stiff antalgic gait favoring the right lower extremity.  The Veteran used braces occasionally, a cane constantly, and an electric scooter in stores occasionally.  He wore a brace regularly on the left knee, and occasionally on the right knee.  He used a cane daily for both knees and a back condition.  He used the electric scooter because of both knees and his back condition.  

X-rays were negative for patellar subluxation bilaterally.  The Veteran's knee conditions impacted his ability to work.  For sedentary work, the Veteran could not get up easily after prolonged sitting, and could not squat for filing.  For physical work, the Veteran could not do prolonged standing, prolonged walking, kneeling, climbing, lifting, carrying heavy objects or walking on uneven surfaces.  

The examiner also stated that it was not possible to have "degenerative arthritis of the shins" which was listed as one of the Veteran's service-connected conditions.  She stated that arthritis, by definition, refers to chronic inflammation of a joint.  The shins were not joints but rather were the tibia bone shafts on the lower leg, between the knee and ankle joints.  The Veteran's right knee X-ray in 2002 showed early degenerative changes in the tibial spines, which were actually part of the knee joint, where the anterior and posterior ligaments attach.  

In a March 2013 addendum, the VA examiner stated that she had reviewed the claims, file, VA records and the September 2012 VA examination report.  She stated that the Veteran did have less movement than normal both before and after repetitive-use testing.  However, there was no evidence of additional limitation of the bilateral knees after repetitive testing.  

The Board acknowledges that the foregoing evidence supports 10 percent evaluations, but not higher, for the right knee and left knee disabilities, effective September 6, 2012, based on limitation of extension under Diagnostic Code 5261.  However, such a 10 percent evaluation would be less than the 20 percent evaluation for the right knee under Diagnostic Code 5258 assigned by this decision, and no greater than the 10 percent evaluation for the left knee under Diagnostic Code 5010 currently in effect.  Separate 10 percent evaluation under Diagnostic Code 5261, on the right, would violate the rule against pyramiding since both 5258 and 5261 consider loss of motion.  38 C.F.R. § 4.14 (2012); VAOPGCPREC 9-98.  

The Veteran's limitation of flexion is not compensable on the right or the left, under Diagnostic Code 5260.  Thus, higher and/or separate evaluations based on limitation of flexion are not warranted.  

There is no evidence of malunion of the tibia and fibula on either side, and thus neither knee disability warrants an increased evaluation under Diagnostic Code 5262.  

There is no evidence that the Veteran's degenerative right knee disorder with intraarticular loose bodies results in recurrent subluxation or lateral instability.  Thus, a separation evaluation is not warranted under Diagnostic Code 5257.  The Board is aware that the Veteran sometimes wears a right knee brace and stated during the September 2012 VA examination that his right knee locked frequently and felt unstable with frequent giving way.  However, the Veteran denied subluxation during the February 2004 VA examination.  The January 2011 and September 2012 VA examinations found that his right knee was stable.  

The Board recognizes the Veteran's complaints of bilateral knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's degenerative right knee disorder with intraarticular loose bodies, and degenerative left knee disorder, are contemplated in the 20 percent evaluation under Diagnostic Code 5258 for the right knee assigned by this decision, and the current 10 percent disability rating for the left knee under Diagnostic Code 5010-5260.  The foregoing evidence simply does not show that pain has caused functional loss comparable to any of the criteria for an evaluation in excess of 10 percent discussed above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In this regard, the Board finds it significant that the June 2005 VA examination found that the Veteran's left knee range of motion was not further limited by pain, fatigability or incoordination on repetitive testing.  The report of the January 2011 VA examination provides that the Veteran did not report additional flare-ups, the limitation in range of motion was out of proportion to the radiological findings, and there was no objective evidence of pain at rest or with range of motion.  The September 2012 VA examination found that the Veteran was able to perform repetitive-use testing with 3 repetitions, with unchanged post-test range of motion results.  The examiner specified that the Veteran did not have additional limitation in range of motion of the knee following the repetitive-use testing.  The March 2013 addendum reiterates that there was no evidence of additional limitation of the bilateral knees after repetitive testing.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's knee disabilities.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatologies.  The Veteran describes pain, instability and limitation of motion.  The rating criteria address these symptoms.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, as addressed above, the Veteran has a pending claim for a TDIU that is not currently before the Board.  

In sum, the evidence demonstrates that the Veteran is entitled to a 20 percent evaluation under Diagnostic Code 5258 for the degenerative right knee disorder with intraarticular loose bodies.  The preponderance of the evidence is against an evaluation in excess of 20 percent for the right knee disability, as well as an evaluation in excess of 10 percent for the degenerative left knee disorder.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

(CONTINUED ON NEXT PAGE)











ORDER

A 20 percent evaluation, but not higher, for degenerative right knee disorder with intraarticular loose bodies is granted, subject to the rules and regulations governing the award of monetary benefits. 

An evaluation in excess of 10 percent for a degenerative left knee disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


